DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/4/2022 has been entered. Claims 1-16 remain pending in the application. 
Applicants amendments to the abstract have failed to overcome the objections previously set forth in the Non-final Office Action mailed 12/3/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/3/2021.
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/3/2021. 
Specification
The abstract of the disclosure is objected to for minor informalities.  
Line 2 recites “an injection device”. Based on the disclosure the injection device of line 2 is a component of the implant injection device and not the implant injection device. Examiner suggests modifying the nomenclature in line 2 to “an injection mechanism” to more clearly describe the invention and avoid misinterpretation.
Line 5 recites “said implants”. Legal phraseology should be avoided in the abstract. Examiner suggests replacing “said implants” with “the implants”.
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 6 should state “and said second implant” to clearly refer to the second implant of line 3. 
Claim 2 is objected to because of the following informalities:   
Line 2 recites “the force exerted by the pushing device”. Examiner suggests replacing “the force exerted by the pushing device” with “the force exerted by the pushing device to move the pushing rod from the initial position to the final position” in order to keep claim terminology clear and consistent.
Claim 10 is objected to because of the following informalities:   
Line 2 recites “wherein the actuator is configured to cause the rotation”. As indicated on page 14 of the non-final rejection mailed 12/3/2021 “wherein the actuator is configured to cause the rotation” should state “wherein the actuator is configured to cause rotation” as antecedent basis is not provided for the term rotation. 
Claim 15 is objected to because of the following informalities:   
Line 2 recites “comprising locking member arranged to block”. This is grammatically incorrect. Examiner suggests replacing “comprising locking member arranged to block” with “comprising a locking member arranged to block”.
Claim 16 is objected to because of the following informalities:   
Line 4-5 recites “the force exerted by the pushing device”. Examiner suggests replacing “the force exerted by the pushing device” with “the force exerted by the pushing device to move the pushing rod from the initial position to the final position” in order to keep claim terminology clear and consistent.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: locking member arranged to block the pushing rod in the final position in claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 8-9 recites “wherein the pushing rod moves between an initial position and a final position”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the pushing rod moves between an initial position and a final position” with “wherein the pushing rod is configured to move between an initial position and a final position”.
Line 19-20 recites “an actuator for actuation by a user, configured to release a displacement of the pushing rod from the intermediate position to the final position”. It is unclear how the displacement of the pushing rod from the intermediate position to the final position can be released as the term displacement as defined by Oxford English Dictionary is the moving of something from its place or position. Examiner suggests amending line 19-20 to recite “an actuator for actuation by a user, configured to release the pushing rod from the intermediate position to the final position”.
Examiner notes claims 2-16 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 4,
Line 5 recites “the median position”. Line 3 of claim 4 recites “a median position” and line 5 of claim 3, which claim 4 depends on, recites “a median position”.  It is unclear which median position the median position of line 5 of claim 4 refers to and if the median positions are the same. For examination purposes Examiner construes them to be the same. As noted on page 12 of the non-final rejection mailed 12/3/2021 line 3 of claim 4 should state “the median position”. Examiner suggests replacing “a median position” in line 3 of claim 4 with “the median position”. 
In regard to claim 12,
Line 2-3 recites “a gripping unit and a support carrying the pushing rod slidably mounted relative to the gripping unit, a sliding bush cooperating with a groove”. It is unclear if the sliding bush is intended to be an additional structure to the support. Based on paragraph [0092] of the disclosure the sliding bush is the support. For examination purposes Examiner construes them to be the same. Appropriate correction is required. Examiner suggests replacing “a gripping unit and a support carrying the pushing rod slidably mounted relative to the gripping unit, a sliding bush cooperating with a groove” with “a gripping unit and a support carrying the pushing rod slidably mounted relative to the gripping unit, wherein the support is a sliding bush cooperating with a groove”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arias (U.S. patent no 5281197) further in view of Ryoo (U.S. Patent no 6402716).
In regard to claim 1,

    PNG
    media_image1.png
    171
    535
    media_image1.png
    Greyscale

Arias discloses an implant injection device (see figure 4A and figure 1B; column 6, line 4-8: wherein the distal end of the delivery device is identical to the embodiments of figure 1-3. Examiner notes the implant injection device includes the plunger movement mechanism of figure 4A and the distal end as shown in figure 1B) comprising: 
- an injection needle (item 215; Examiner notes item 215 is construed as a blunt needle), 
- an injection mechanism (see figure 4A and 4B), comprising: 
[AltContent: arrow][AltContent: textbox (First implant)][AltContent: arrow][AltContent: textbox (Second implant)]
    PNG
    media_image2.png
    804
    171
    media_image2.png
    Greyscale

a pushing rod (item 225), arranged upstream from said first implant (item 18 as labeled above) and second implant (item 18 as labeled above) and configured to push the first implant and the second implant through the injection needle (column 6, line 17-20 and line 28-32), wherein the pushing rod moves between an initial position (position where both implants are within the device and knob 202 and pushing rod 225 have not been moved) and a final position (position where the pushing rod has moved past two stops to inject both the first implant and second implant) in which the first implant and the second implant are injected (column 6, line 17-20 and line 28-32), 
a pushing device (item 203) for pushing on the pushing rod (see figure 4B wherein item 203 is used to push on the pushing rod 225 and transmit the force from the actuator 202), configured to exert a force to move the pushing rod from the initial position to the final position (column 6, line 28-32 and column 6, line 17-20), 
an intermediate stop device (item 205) holding the pushing rod in an intermediate position between the initial position and the final position (Examiner notes stop 205 hold the pushing rob in an intermediate position before the pushing rod is forced past the stop to the final position; column 6 line 13-16 and line 34-42), said intermediate stop device being configured to oppose the force exerted by the pushing device to move the pushing rod from the initial position to the final position when a stroke of the pushing rod reaches a predetermined distance corresponding to a length of injection of the first implant (column 6 line 13-20 and line 34-42), and
an actuator (item 202) for actuation by a user (column 6, line 13-16), configured to release a displacement of the pushing rod from the intermediate position to the final position (Examiner notes due to actuation by the user to force the actuator forward the pushing rod is released from the stop device and the pushing rod moves from the intermediate position to the final position).
Arias fails to disclose a receiver housing for receiving at least a first implant and a second implant.
Ryoo teaches a receiver housing (figure 1, item 6) for receiving at least a first implant and a second implant (figure 1, item 100).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arias to include a receiver housing for receiving at least a first implant and a second implant, as taught by Ryoo, for the purpose of covering the needle to ensure an injection does not occur until desired (column 1, line 46-50). Examiner notes since the receiver housing would conceal the needle of Arias, the receiver housing would receive the first implant and second implant of Arias. 
In regard to claim 2,
Arias in view of Ryoo teaches the implant injection device according to claim 1, further comprising an initial stop device (item 20 of Arias) opposing the force exerted by the pushing device and holding the pushing rod in the initial position (Examiner notes the valve opposes the force exerted by the pushing device since a certain force is needed to open the valve i.e. the valve resists opening until enough force is applied. Additionally item 20 functions to hold the pushing rod in the initial position in conjunction with the other components of the device; see column 2, line 53-65 of Arias).
In regard to claim 3,
Arias in view of Ryoo teaches the implant injection device according to claim 1, wherein the actuator comprises an actuation button (item 202 of Arias functions as button) which can be moved by pressing by user (pressing in the axial direction toward item 215 of Arias) between: 
- a rest position before actuation (position shown in figure 4a of Arias where item 202 has not been moved), 
- a median position (position where item 202 of Arias has moved forward to move past a first stop 205), in which the actuator releases the pushing rod from the initial position to the intermediate position (when item 202 of Arias moves past a first stop 205 the pushing rod is released from the initial position to the intermediate position), and 
- a terminal position (position where item 202 of Arias has moved forward to move past a second stop 205), in which the actuator releases the pushing rod from the intermediate position to the final position (when item 202 of Arias moves past a second stop 205 the pushing rod is released from the intermediate position to the final position).
In regard to claim 6,
Arias in view of Ryoo teaches the implant injection device according to claim 3, comprising a non-return device (flat proximal surface of the knob of Arias) preventing the actuation button from returning respectively from the median position and from the terminal position (column 6, line 34-41 of Arias).
In regard to claim 7,
Arias in view of Ryoo teaches the implant injection device according to claim 1, wherein the actuator is lateral and movable by sliding in a radial direction relative to a longitudinal axis of the pushing rod (see analysis of claim 1 above and item 4A and 5A of Arias where the actuator is lateral and movable by sliding in a radial direction relative to a longitudinal axis of the pushing rod) or by pivoting about an axis orthogonal to the longitudinal axis of the pushing rod.
In regard to claim 8,
Arias in view of Ryoo teaches the implant injection device according to claim 1, wherein the intermediate stop device comprises an intermediate axial stop member (item 205 of Arias) holding the pushing rod in the intermediate position (see analysis of claim 1 above where item 205 of Arias functions to hold the pushing rod in the intermediate position), the intermediate axial stop member being configured to be driven by the actuator to release the pushing rod from the intermediate position to the final position (column 6, line 34-41 of Arias).
In regard to claim 9,
Arias in view of Ryoo teaches the implant injection device according to claim 2, wherein the initial stop device (item 20 of Arias) comprises an initial axial stop member (item 31 of Arias) holding the pushing rod in the initial position (see figure 1B of Arias; where the end closes the needle and functions with other components of the device to hold the pushing rod in the initial position; see column 4, line 1-11 of Arias), the initial axial stop member being configured to be driven by the actuator to release the pushing rod from the initial position to the intermediate position (see column 4, line 1-11 of Arias).
In regard to claim 10,
Arias in view of Ryoo teaches the implant injection device according to claim 9, wherein the actuator is configured to cause the rotation of at least one of the initial axial stop member and the intermediate axial stop member to release respectively the pushing rod from the initial position to the intermediate position and/or from the intermediate position to the final position (column 4, line 1-11 of Arias; Examiner notes the initial stop member is construed as a flapper valve which would therefore rotate due to the actuator in order for the pushing rod to be released from the initial position to the intermediate position i.e. rotate to allow an implant to be deposited).
In regard to claim 13,
Arias in view of Ryoo teaches the implant injection device according to claim 1.
A first embodiment of Arias fails to disclose wherein the pushing device comprises a thrust spring resting between a gripping unit and the pushing rod arranged between the gripping unit and a support carrying the pushing rod.
A second embodiment of Arias teaches wherein the pushing device comprises a thrust spring (item 44) resting between a gripping unit (item 46) and the pushing rod, arranged between the gripping unit and a support (item 40) carrying the pushing rod (see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a first embodiment of Arias in view of Ryoo to include wherein the pushing device comprises a thrust spring resting between a gripping unit and the pushing rod arranged between the gripping unit and a support carrying the pushing rod, as taught by the second embodiment of Arias, for the purpose of preventing the plunger from accidentally discharging hemostatic agent pellets by shaking or by sharp downwards movement (column 4, line 32-39 of Arias).
In regard to claim 16,
Arias in view of Ryoo teaches the implant injection device according to claim 1, which can inject a plurality of implants (see figure 1B of Arias) and comprising a plurality of respective intermediate stop devices (item 205 of Arias where multiple stops 205 are shown) holding the pushing rod in a plurality of respective intermediate positions (column 6, line 13-20 of Arias), said plurality of respective intermediate stop devices opposing the force exerted by the pushing device when the stroke of the pushing rod reaches a respective predetermined distance corresponding to length of injection of a respective implant (column 6 line 13-20 and line 34-42 of Arias).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arias (U.S. patent no 5281197) in view of Ryoo (U.S. Patent no 6402716) further in view of Alvarado (U.S. patent no 5554124). 
In regard to claim 11,
Arias in view of Ryoo teaches the implant injection device according to claim 10.
Arias in view of Ryoo fails to disclose wherein at least one of the initial axial stop member and the intermediate axial stop member comprises a pin arranged on a distal end of the initial axial stop member or a distal end of the intermediate axial stop member, offset relative to a longitudinal axis of the pushing rod, cooperating with the actuator to cause the rotation of at least one of the initial axial stop member and the intermediate axial stop member.
Alvarado teaches the initial axial stop member (figure 2, item 80) comprises a pin (figure 2, item 82) arranged on its distal end (see 112 rejection above), offset relative to a longitudinal axis of the pushing rod (figure 1, item 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arias in view of Ryoo to include the initial axial stop member comprises a pin arranged on its distal end, offset relative to alongitudinal axis of the pushing rod as taught by Alvarado, for the purpose of providing a suitable flap valve arrangement (column 5, line 41-45 and column 3, line 32-35 of Alvarado). Examiner notes Arias is silent in regard to the specific flap valve arrangement and Alvarado teaches a suitable flap valve with a pin. Implementing the teachings of Alvarado into Arias in view of Ryoo would therefore result in wherein at least one of the initial axial stop member and the intermediate axial stop member comprises a pin arranged on a distal end of the initial axial stop member or a distal end of the intermediate axial stop member, offset relative to a longitudinal axis of the pushing rod, cooperating with the actuator to cause the rotation of at least one of the initial axial stop member and the intermediate axial stop member since the pin would cooperate with the actuator of Arias to enable movement of the pushing rod which causes rotation of the initial axial stop member.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arias (U.S. patent no 5281197) in view of Ryoo (U.S. Patent no 6402716) further in view of Nicholson (U.S. patent no 5540662).
In regard to claim 14,
Arias in view of Ryoo teaches the implant injection device according to claim 1.
Arias in view of Ryoo fails to disclose further comprising a removable locking element to lock the pushing device, configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position.
Nicholson teaches a removable locking element (item 46; column 3, line 54-57) to lock the pushing device (item 12’), configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position (column 3, line 54-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arias in view of Ryoo to include a removable locking element to lock the pushing device, configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position, as taught by Nicholson, for the purpose of preventing accidental movement of the pushing device/rod (column 3, line 54-57 of Nicholson).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arias (U.S. patent no 5281197) in view of Ryoo (U.S. Patent no 6402716) further in view of Haindl (U.S. PG publication 20150105719).
In regard to claim 15,
Arias in view of Ryoo teaches the implant injection device according to claim 1.
Arias in view of Ryoo fails to disclose further comprising locking member arranged to block the pushing rod in the final position in which the pushing rod projects towards a downstream direction an past end of the injection needle.
Haindl teaches further comprising locking member (item 66) arranged to block the pushing rod (item 22) in the final position (paragraph [0044]) in which the pushing rod projects towards a downstream direction past an end of the injection needle (see figure 5; paragraph [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arias in view of Ryoo to include further comprising locking member arranged to block the pushing rod in the final position in which the pushing rod projects towards a downstream direction an past end of the injection needle, as taught by Haindl, for the purpose of fixing the stylet in place after use (paragraph [0044] of Haindl). 
Claims 1, 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (U.S. PG publication 20150360019) further in view of Ryoo (U.S. Patent no 6402716). 
In regard to claim 1,
Clancy discloses an implant injection device (distal portion of a fiducial deployment system as shown in figure 4 and 7E and handle as shown in figure 7; paragraph [0039]), comprising: 
- an injection needle (item 1614), 
- an injection mechanism (see figure 7), comprising: 
a pushing rod (item 1760), arranged upstream from said first implant (item 400) and second implant (item 1790/400; see figure 4; Examiner notes multiple implants are shown in figure 4) and configured to push the first implant and the second implant through the injection needle (paragraph [0058]), wherein the pushing rod moves between an initial position (position where both implants are within the device and item 1770 has not moved) and a final position (position where the pushing rod has injected both the first implant and second implant; paragraph [0059]-[0063] describes the use of the pushing rod) in which the first implant and the second implant are injected (paragraph [0061]-[0063]), 
a pushing device (1762) for pushing on the pushing rod (paragraph [0060]), configured to exert a force to move the pushing rod from the initial position to the final position (paragraph [0060]-[0061]), 
an intermediate stop device (item 808) holding the pushing rod in an intermediate position (position where only the first implant has been implanted; Examiner notes the intermediate stop device holds the pushing rod in an intermediate position by way of being engaged with the implants and the implants being engaged by the pushing rod; paragraph [0043] and [0044]) between the initial position and the final position, said intermediate stop device being configured to oppose the force exerted by the pushing device to move the pushing rod from the initial position to the final position when a stroke of the pushing rod reaches a predetermined distance corresponding to a length of injection of the first implant (paragraph [0043]-[0044] and [0063]), and
an actuator (item 1770) for actuation by a user (paragraph [0060]), configured to release a displacement of the pushing rod from the intermediate position to the final position (paragraph [0060]-[0063]).
Clancy fails to disclose a receiver housing for receiving at least a first implant and a second implant.
Ryoo teaches a receiver housing (figure 1, item 6) for receiving at least a first implant and a second implant (figure 1, item 100).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Clancy to include a receiver housing for receiving at least a first implant and a second implant, as taught by Ryoo, for the purpose of covering the needle to ensure an injection does not occur until desired (column 1, line 46-50). Examiner notes since the receiver housing would conceal the needle of Clancy, the receiver housing would receive the first implant and second implant of Clancy. 
In regard to claim 3,
[AltContent: textbox (Actuation button )][AltContent: arrow]
    PNG
    media_image3.png
    353
    550
    media_image3.png
    Greyscale

Clancy in view of Ryoo teaches the implant injection device according to claim 1, wherein the actuator comprises an actuation button (see figure 7B above of Clancy) which can be moved by pressing by user (paragraph [0060] of Clancy) between: 
- a rest position (position shown in figure 7B of Clancy) before actuation, 
- a median position (position shown in figure 7D of Clancy), in which the actuator releases the pushing rod from the initial position to the intermediate position (paragraph [0061]-[0063] of Clancy), and 
- a terminal position (position when the button is pressed again to implant a second implant; paragraph [0063] of Clancy), in which the actuator releases the pushing rod from the intermediate position to the final position (paragraph [0063] of Clancy).
In regard to claim 5,
Clancy in view of Ryoo teaches the implant injection device according to claim 3, wherein the actuator comprises an elastic tab carried by the actuation button, or a spring (item 1764 of Clancy), for returning the actuation button to the rest position (paragraph [0062] of Clancy).
In regard to claim 13,
Clancy in view of Ryoo teaches the implant injection device according to claim 1, wherein the pushing device comprises a thrust spring (item 1764) resting between a gripping unit (stopping lip of Clancy; paragraph [0055] of Clancy) and the pushing rod, arranged between the gripping unit and a support (item 1768 of Clancy) carrying the pushing rod (paragraph [0055] of Clancy).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clancy (U.S. PG publication 20150360019) in view of Ryoo (U.S. Patent no 6402716) further in view of Nicholson (U.S. patent no 5540662).
In regard to claim 14,
Clancy in view of Ryoo teaches the implant injection device according to claim 1.
Clancy in view of Ryoo fails to disclose further comprising a removable locking element to lock the pushing device, configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position.
Nicholson teaches a removable locking element (item 46; column 3, line 54-57) to lock the pushing device (item 12’), configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position (column 3, line 54-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Clancy in view of Ryoo to include a removable locking element to lock the pushing device, configured to hold the implant injection device in a storage position, in which the pushing rod is in its initial position, as taught by Nicholson, for the purpose of preventing accidental movement of the pushing device/rod (column 3, line 54-57 of Nicholson).
Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes the indication of allowability is on the condition that the claims are amended in such a way as to be in line with the interpretation that has been applied in view of the rejections under 35 U.S.C. 112(b) and any other amendments to the claims may affect their allowability.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 4, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the indication element comprising a secondary button flush with the actuation button when the actuation button is in the median position. Arias (U.S. Patent no 5281197) does not disclose the indication element as claimed comprising a secondary button flush with the actuation button when the actuation button is in the median position.
In regard to claim 12, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention comprising a sliding bush cooperating with a groove carried by the gripping unit. A slide bush is a bushing, and a bushing as defined in Oxford English DIsctionary is “a bearing for a revolving shaft”. Arias (U.S. Patent no 5281197) does not disclose a sliding bush as claimed. 
Response to Arguments
Applicant's arguments filed 4/4/2022 in regard to the objections to the specification have been fully considered but they are not persuasive. Applicant argues that the abstract has been amended to correct the informalities as suggested in the action. However line 2 and line 5 were previously objected to and were not amended. As no arguments were presented in regard to the objections to line 2 and line 5 of the abstract, these objections remain. 
Applicant's arguments filed 4/4/2022 in regard to the rejection of the claims under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant provides no arguments in regard to the rejection of line 19-20 of claim 1 under 35 U.S.C. 112. Additionally no amendments were made to line 19-20. Therefore the rejection of line 19-20 of claim 1 under 35 U.S.C. 112 remains.
Applicant’s arguments with respect to the 103 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant’s amendments to claim 1 necessitate a new grounds of rejection due to the amendments made concerning the force. As indicated in the non-final office action on page 10-11 the force in line 16 was construed as a different force from the force tending to move the pushing rod from the initial position to the final position. As newly amended, these forces are the same. Examiner notes Applicant argues that Arias does not disclose “an actuator for actuation by a user, configured to release the pushing rod from the intermediate position to the final position”. Applicant argues the items cited as the actuator produce the displacement. Although the items produce the displacement, they function to release the pushing rod from the intermediate position to the final position by the production of the displacement. Examiner suggests further specifying how the pushing rod is released by the actuator. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783